DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 17 and 18 are objected to because of the following informalities:  The claims recite “outside the” and should read “outside of the”.  Appropriate correction is required.

Applicant is invited to correct any other grammatical errors including any antecedence issues.

Allowable Subject Matter
Claims 2, 4 – 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious:Re claims 2, 6, 12 – 14 and 18: 
 	wherein the protection hood comprises a hood body and a fixing sleeve formed by extending an end of the hood body, wherein the fixing sleeve is inserted in the spindle, wherein the FMC assembly penetrates the fixing sleeve and the hood body. 	
The closest relevant art of record, Huang et al. (U.S. PG Pub. # 2017/0299817 A1), teaches hood (140) but no part of the hood is inserted into the spindle (134).
Re claims 4, 5 and 20:
 wherein the end of the spindle comprises a fixed portion and a crimping structure formed by extending an end face of the fixed portion, wherein the fixed portion and the crimping structure are sleeved outside the optical cable, wherein an outer wall of the fixed portion has an outer screw thread, wherein an inner wall of the rear retainer includes an inner screw thread, wherein the rear retainer is sleeved outside the fixed portion and the crimping structure, and wherein the inner screw thread on the rear retainer is screwed to the outer screw thread on the fixed portion, such that the crimping structure fastens the optical cable.
The closest relevant art of record, Huang et al. (U.S. PG Pub. # 2017/0299817 A1), teaches the spindle (134) with a fixed portion (far right of 134 in fig. 4) and a crimping structure (126) and rear retainer (120), but fails to teach or suggest that the fixed portion has an outer thread that the rear retainer is screwed on as claimed. 
Re claims 7 – 11:
a first fixing structure provided on the spindle; and a second fixing structure provided on the protection hood, wherein the first fixing structure and the second fixing structure are fixedly connected through buckling.
The closest relevant art of record, Huang et al. (U.S. PG Pub. # 2017/0299817 A1), teaches that the hood is fastened to the spindle via a threaded connection (par. 0058), not a buckling as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 15 – 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. PG Pub. # 2017/0299817 A1).
In Re claims 1 and 17, ‘817 teaches an optical fiber connector, comprising: an optical fiber sub-assembly comprising: an optical cable (110); a field mountable connector (FMC) (150 and 152) assembly connected to an end of the optical cable, wherein the optical cable protrudes from a first end of the FMC assembly (fig. 5), and wherein the FMC assembly comprises a ferrule (152) disposed at a second end of the FMC assembly; a spindle (134) sleeved outside the first end of the FMC assembly; and a protection hood (140) sleeved outside the second end of the FMC assembly, wherein the protection hood is fixedly connected to the spindle (pars. 0058, 0059); a rear retainer (120) connected to an end of the spindle that is away from the protection hood, wherein the end of the spindle is configured to fasten the optical cable; and a handle (130) sleeved outside the protection hood and the spindle; and an adapter (fig. 13) configured to connect to the optical fiber sub-assembly, wherein a cavity (2011) and a slot (2012) surrounding the cavity are provided at an end of the adapter, wherein the second end of the FMC assembly is inserted in the cavity of the adapter (par. 0063), and wherein the protection hood of the optical fiber sub-assembly is inserted in the slot of the adapter (par. 0063).

In Re claims 3 and 19, ‘817 teaches wherein an inner wall at the end of the spindle has a shaft shoulder (one of the threads), and wherein the first end of the FMC assembly presses against the shaft shoulder (fig. 5). 

In Re claim 15, ‘817 teaches an opening provided at an end of the protection hood that is away from the spindle, such that a cross section of the end of the protection hood is C-shaped (fig. 5, par. 0063).

	In Re claim 16, ‘817 teaches  an optical cable sealing ring (136) provided outside another end of the optical cable that is close to the FMC assembly; and a spindle sealing ring (172) provided outside (not contacting) another end of the spindle that is close to the protection hood.

Conclusion
Although not relied upon in the office action, Lu et al. (U.S. PG Pub. # 2008/0175546 A1) and Huang et al. (U.S. PG Pub. # 2018/0081125 A1) meet at least the limitations of claim 1 but fail to teach or suggest at least the limitations of the abovementioned allowable claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874